           Case 2:20-cv-00609-WBS-KJN Document 25 Filed 03/17/21 Page 1 of 3


 1   JOHN L. BURRIS ESQ., SBN 69888
     BENJAMIN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 4   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 5   Telephone: (510) 839-5200
 6   Facsimile: (510) 839-3882
     Ben.Nisenbaum@johnburrislaw.com
 7
     Attorneys for Plaintiff, Ramzi Mansour
 8
 9   Xavier Becerra, State Bar No. 118517
     Attorney General of California
10   Jon S. Allin, State Bar No. 155069
     Supervising Deputy Attorney General
11
     David E. Kuchinsky, State Bar No. 292861
12   Deputy Attorney General
     1300 I Street, Suite 125
13   P.O. Box 944255
     Sacramento, CA 94244-2550
14
     Telephone: (916) 210-7666
15   Fax: (916) 324-5205
     E-mail: David.Kuchinsky@doj.ca.gov
16
     Attorneys for Defendants State of California, California Department of Corrections and
17
     Rehabilitation, P. Covello, D. Clays, M. Bentz, J. Link, and J. Rowe
18
     Michael Terhorst, State Bar No. 164679
19   Beeson Terhorst LLP
20   510 Bercut Drive
     Suite V
21   Sacramento, CA 95811
     Telephone: (916) 444-3400
22   Fax: (916) 444-3412
23   E-mail: michael@beesonterhorst.com

24   Attorneys for Defendant J. Lizarraga,
25
26
27
28


                   Stipulation And Order to Dismiss State of California, CDCR, Lizarraga, Covello, With Prejudice
                                   Mansour v. State of California, et al., 2:20-cv-00609-WBS-KJN
                                                                 1
           Case 2:20-cv-00609-WBS-KJN Document 25 Filed 03/17/21 Page 2 of 3


 1                                    UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF CALIFORNIA
 3
 4   RAMZI Mansour, an individual,                                   CASE NO.: 2:20-cv-00609-WBS-KJN

 5                                  Plaintiff,                       STIPULATION AND ORDER TO DISMISS
 6          vs.                                                      DEFENDANTS STATE OF CALIFORNIA,
                                                                     CALIFORNIA DEPARTMENT OF
 7   STATE OF CALIFORNIA; et al.,                                    CORRECTIONS AND REHABILITATION,
                                                                     JOE LIZARRAGA, AND PATRICK
 8                                                                   COVELLO WITH PREJUDICE
                                   Defendants.
 9
10
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
11
            Pursuant to Local Rule 143, the parties hereby stipulate that all claims and causes of action
12
     against Defendants STATE OF CALIFRNIA, CALIFORNIA DEPARTMENT OF CORRECTIONS
13
     AND REHABILITATION, LIZARRAGA, and COVELLO be dismissed with prejudice, with
14
     Plaintiff and Defendants each bearing their own attorney’s fees and costs.
15
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
17
     Dated: March 16, 2021                                THE LAW OFFICES OF JOHN L. BURRIS
18
19                                                                   /s/James Cook
                                                                     James Cook
20                                                                   Attorney for Plaintiff
21
22   Dated: March 16, 2021                                OFFICE OF THE ATTORNEY GENERAL

23                                                                   /s/David Kuchinsky
                                                                     DAVID E. KUCHINSKY
24                                                                   Deputy Attorney General
                                                                     Attorney for Defendants State of California,
25                                                                   California Department of Corrections and
                                                                     Rehabilitation, P. Covello, D. Clays, M. Bentz,
26                                                                   J. Link, and J. Rowe
27
28   Dated: March 16, 2021                                BEESON TERHORST LLP


                   Stipulation And Order to Dismiss State of California, CDCR, Lizarraga, Covello, With Prejudice
                                   Mansour v. State of California, et al., 2:20-cv-00609-WBS-KJN
                                                                 2
           Case 2:20-cv-00609-WBS-KJN Document 25 Filed 03/17/21 Page 3 of 3


 1
                                                                     /s/Michael Terhorst
 2                                                                   MICHAEL TERHORST
                                                                     Attorney for Defendant Joe Lizzarraga
 3
 4
 5                                                          ORDER
 6          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii), IT
 7
     IS HEREBY ORDERED that all claims and causes of action against Defendants STATE OF
 8
     CALIFORNIA, CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION,
 9
     LIZARRAGA, and COVELLO be dismissed with prejudice, with Plaintiff and Defendants each
10
     bearing their own attorney’s fees and costs.
11
12
     IT IS SO ORDERED.
13
     Dated: March 16, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                   Stipulation And Order to Dismiss State of California, CDCR, Lizarraga, Covello, With Prejudice
                                   Mansour v. State of California, et al., 2:20-cv-00609-WBS-KJN
                                                                 3
